


THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is made
as of the     day of February 2017, by and between AMERCO REAL ESTATE COMPANY, a
Nevada corporation, having an address at 2727 North Central Avenue, Phoenix,
Arizona 85004 (“Seller”) and 23RD AND 11TH ASSOCIATES, L.L.C., a Delaware
limited liability company, having an address c/o The Related Companies, L.P., 60
Columbus Circle, New York, New York 10023 (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of October 8, 2015 (the “PSA”), as amended by that certain
First Amendment to Purchase and Sale Agreement dated December 16, 2015 (the
“First Amendment”), as further amended by that certain Second Amendment to
Purchase and Sale Agreement dated November 4, 2016 (the “Second Amendment”;
together with the PSA and the First Amendment, the “Agreement”), with respect to
the sale, by Seller to Purchaser, of the Property more particularly described
therein; and

WHEREAS, Seller and Purchaser desire to amend the terms of the Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth in this Amendment, and in consideration of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto intending to be legally bound, hereby mutually
covenant and agree as follows:


1.                   INCORPORATION OF PREAMBLE AND RECITALS.  THE PREAMBLE AND
RECITALS TO THIS AMENDMENT ARE INCORPORATED HEREIN BY REFERENCE AND MADE A PART
OF THIS AMENDMENT.


2.                   DEFINED TERMS.  ALL CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE
AGREEMENT.

 3.                Approval Deadline.  Notwithstanding anything contained in
    Section 9(d) of the Agreement to the contrary, the parties hereto hereby
    agree that the Approval Deadline shall be extended to August 22, 2017. 

 

 4.                Closing Date. Section 18 of the Agreement is hereby deleted
    in its entirety and replaced with the following:


“18CLOSING DATE. 

The closing (the "Closing") of the transactions described in this Agreement
shall occur, and the documents referred to in Section 17 shall be delivered upon
tender of the Purchase Price provided for in this Agreement, no later than
3:00 P.M. on August 22, 2017 (such closing date, the "Scheduled Closing Date";
the actual date of the Closing, the "Closing Date").




1

 

 





Notwithstanding the foregoing, Seller shall have the one-time right, upon
written notice to Purchaser not later than thirty (30) days prior to the
Scheduled Closing Date, to extend the date for the Closing up to an additional
ninety (90) days.  Time is of the essence as to Seller’s and Purchaser's
obligation to close the transactions described in this Agreement on the
Scheduled Closing Date (as the same may have been extended by Seller in
compliance with this Section 18).  The Closing shall take place at the offices
of Escrow Agent through an escrow and pursuant to escrow instructions consistent
with the terms of this Agreement and otherwise mutually satisfactory to Seller
and Purchaser.”


5.                   CONTINUED FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED
HEREIN, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE AGREEMENT REMAIN
UNMODIFIED AND IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED. 
IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THE AGREEMENT AND THIS
AMENDMENT, THE TERMS OF THIS AMENDMENT SHALL CONTROL.


6.                   GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


7.                   ENTIRE AGREEMENT.THIS AMENDMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RESPECTING THE MATTERS HEREIN SET FORTH AND
SUPERSEDES ANY AND ALL PRIOR AGREEMENTS BETWEEN THE PARTIES HERETO RESPECTING
SUCH MATTERS.  THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY WRITTEN
AGREEMENT SIGNED BY BOTH PARTIES.


8.                   THE AGREEMENT.  ANY REFERENCE HEREIN TO THE AGREEMENT AND,
EXCEPT INSOFAR AS REFERENCE TO THE CONTRARY IS MADE IN ANY FUTURE INSTRUMENT,
ANY FUTURE REFERENCE TO THE AGREEMENT MADE IN ANY SUCH INSTRUMENT SHALL BE
DEEMED TO BE A REFERENCE TO THE AGREEMENT, AS AMENDED HEREBY AND AS IT MAY, FROM
TIME TO TIME, BE HEREAFTER FURTHER MODIFIED.


9.                   BROKER.EACH PARTY TO THIS AMENDMENT REPRESENTS TO THE OTHER
PARTIES THAT NO BROKER WAS INSTRUMENTAL IN CONSUMMATING THIS AMENDMENT AND THAT
IT HAD NO CONVERSATIONS OR NEGOTIATIONS WITH ANY BROKER CONCERNING THIS
AMENDMENT.  EACH PARTY TO THIS AMENDMENT SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER PARTIES FROM AND AGAINST ANY CLAIMS FOR A BROKERAGE
COMMISSION OR OTHER COMPENSATION WHICH ARE MADE BY ANY BROKER OR OTHER PERSON
CLAIMING TO HAVE DEALT WITH IT IN CONNECTION WITH THIS AMENDMENT, AND ALL COSTS,
EXPENSES AND LIABILITIES IN CONNECTION THEREWITH, INCLUDING ATTORNEYS’ FEES AND
EXPENSES. 


10.              COUNTERPARTS; CAPTIONS NOT BINDING.THIS AMENDMENT MAY BE
EXECUTED BY FACSIMILE OR E-MAIL SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THE
CAPTIONS IN THIS AMENDMENT ARE INSERTED FOR REFERENCE ONLY AND IN NO WAY DEFINE,
DESCRIBE OR LIMIT THE SCOPE OR INTENT OF THIS AMENDMENT OR OF ANY OF THE
PROVISIONS HEREOF.


11.              E-MAIL SIGNATURE.  SIGNATURES TO THIS AMENDMENT TRANSMITTED BY
E-MAIL IN PDF FORMAT SHALL BE VALID AND EFFECTIVE TO BIND THE PARTY SO SIGNING.
EACH PARTY AGREES TO PROMPTLY DELIVER AN EXECUTION ORIGINAL OF THIS AMENDMENT
WITH ITS ACTUAL SIGNATURE TO THE OTHER PARTY, BUT A



2

 

 




failure to do so shall not affect the enforceability of this Amendment, it being
expressly agreed that each party to this Amendment shall be bound by its own
e-mailed signature and shall accept the e-mailed signature of the other party to
this Amendment.  Delivery of the executed original of this Amendment or any
e-mail signature page thereof may be given on behalf of a party by the attorney
for such party.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW ON NEXT PAGE]






3

 

 






IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.

 

SELLER:

 

AMERCO REAL ESTATE COMPANY

 

 

By:

 

 

Name:

 

Title:  

 

 

 

 

 

PURCHASER:

 

23RD AND 11TH ASSOCIATES, L.L.C.

 

 

By:

 

 

Name:

 

Title:  

 

 

 




 

 
